Citation Nr: 0211201	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-04 773	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, claimed as an undiagnosed illness manifested by 
subjective fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by short-term memory loss.

3.  Entitlement to service connection for musculoskeletal 
headaches, claimed as an undiagnosed illness manifested by 
headaches.

4.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, claimed as an undiagnosed illness 
manifested by low back pain.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992, including a period in Southwest Asia from 
December 1990 to April 1991.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 rating decision by the RO which denied claims of service 
connection for 1) obstructive sleep apnea, claimed as an 
undiagnosed illness manifested by subjective fatigue; 2) for 
an undiagnosed illness manifested by short term memory loss; 
3) for musculoskeletal headaches, claimed as an undiagnosed 
illness manifested by headaches; and 4) degenerative joint 
disease of the lumbar spine, claimed as an undiagnosed 
illness manifested by back pain.

In April 2001, the Board remanded these claims to the RO for 
additional development.

The Board is undertaking additional development on the claim 
of service connection for obstructive sleep apnea, claimed as 
an undiagnosed illness manifested by subjective fatigue and 
on the claim of service connection for degenerative joint 
disease of the lumbar spine claimed as an undiagnosed illness 
manifested by low back pain.  This development is pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

The remaining claims of service connection for an undiagnosed 
illness manifested by short-term memory loss and for 
musculoskeletal headaches due to an undiagnosed illness will 
be discussed below.



FINDINGS OF FACT

1.  A chronic disability manifested by memory loss is not 
shown in active service.  Since active service, the veteran 
has complained of memory loss, but there are no objective 
indications of a chronic memory loss disability from 
undiagnosed illness, let alone of at least 6 months 
chronicity and to a compensable degree.

2.  The veteran's musculoskeletal/vascular headache condition 
is a diagnosed disorder.  It developed several years after 
his active service and it was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  A memory loss disability, claimed as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
3.303, 3.317 (2001).

2.  Musculoskeletal/vascular headaches were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from March 1988 to 
March 1992, including a period of service in the Persian Gulf 
from December 1990 to April 1991.  His service medical 
records, including a February 1992 discharge examination 
report, are negative for any complaints of sleep apnea, 
fatigue, short-term memory loss, low back pain and/or 
degenerative joint disease of the back.  His service 
discharge examination report revealed the veteran had a 
normal vascular system.  In June 1991, however, the service 
medical records show the veteran was treated for complaints 
of sinus chest congestion and sinus headaches.  He was 
diagnosed as having a mild upper respiratory infection.  The 
veteran was treated in September 1991, for complaints of a 
productive cough, headaches, and fever of 4 days duration.  
The assessment was BLL pneumonia vs. purulent bronchitis.

In October 1997, the veteran underwent a Persian Gulf 
Screening.  The social worker referred the veteran for a 
Persian Gulf examination.  On Persian War Registry 
examination dated in December 1997, the veteran complained of 
memory loss beginning in 1993/1994.  He stated he had 
forgetfulness, but that he did not forget names, places or 
persons.  He also complained of fatigue since 1994.  He 
stated that he just wanted to sleep.  He related that he 
exercised a couple of times a week.  Examination revealed the 
veteran's memory was good.  He scored a 30/30 on a mini-
mental test.

In May 1999, the veteran underwent VA neurology examination.  
The veteran reported that his headaches began five years ago.  
He was discharged from the service in 1992 and reported that 
he had no headaches in the service.  A mini mental status 
examination score of 30 out of 30 was reported.  The 
examination report revealed a diagnosis of musculoskeletal 
headaches, episodic.

The veteran underwent VA psychiatric examination in June 
1999.  The veteran complained of memory loss and stated as an 
example that he was in a car pool, but would forget to pick 
up riders.  He stated that such situation happened three 
times. Objective findings revealed that there was no evidence 
of impairment of thought process or communication.  A mini- 
mental status exam revealed a score of 30/30, which, 
according to the examiner was normal.  Rey Auditory-verbal 
Learning Task (AVLT) indicated a smooth, normal learning 
curve with an intact memory in the 50 percentile range, which 
was average for his age group.  The examiner further opined 
that the veteran believes he suffers from memory loss.  The 
examiner stated that the veteran's subjective experience of 
memory loss may be the result of inattention.  The examiner 
noted, however, that the veteran's attentional capacities 
were normal.  The examiner stated that formal testing 
indicated that the veteran's memory was normal and average 
for his age.  The Diagnoses were: Axis I None; Axis II None; 
Axis IV Psychosocial Stressors, None; and AXIS V, Global 
Assessment of Functioning, currently 78.

The veteran, in a January 2000 statement, related that he had 
short term memory loss and musculoskeletal headaches due to 
service in the Persian Gulf.

Outpatient treatment reports from 1999 to 2001 show that in 
May 1999, the veteran complained of headaches which occurred 
3 times a year.  The records were negative for any complaints 
or treatment for memory loss.

During a March 2002 VA Neurology examination, the veteran 
reiterated history given on his 1999 examination.  The 
veteran reported the details and circumstances concerning his 
headaches.  Mental status testing revealed the veteran was 
oriented times 10.  He registered three objects easily and 
recalled them 20 minutes later.  The examiner diagnosed mixed 
skeletal/vascular headaches.  The examiner noted that the 
veteran indicated having headaches which occurred 
approximately five times in the last six months.  The 
examiner stated that there was a slight vascular quality 
described as the veteran reported some throbbing.  The 
examiner also stated that there were no objective signs of an 
undiagnosed neurological illness.  The examiner reported that 
there was no history that the headache problems were 
etiologically related to service.  The veteran reported that 
he felt that being over-tired triggered his headaches.

During a March 2002 VA mental examination, the veteran 
complained of having difficulty with his memory.  Mini-mental 
status examination revealed a score of 29 out of 30.  The 
examiner stated that his mini-mental score suggested that his 
memory was normal.

II.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and medical evidence 
necessary to substantiate his claims of service connection.  
By VA letters of March 1998 and April 1999, the appellant was 
informed of the evidence necessary to substantiate his 
claims.  In addition, the appellant was provided with a copy 
of the appealed August 1999 rating decision, a February 2000 
Statement of the Case, and a May 2002 Supplement Statement of 
the Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  Moreover, by a May 
2001 letter, the veteran was provided with notice as to the 
evidence he was responsible for submitting and how VA would 
assist him in obtaining evidence necessary to substantiate 
his claims.  In this letter, the veteran was also notified of 
the provisions of the VCAA.  In June 2001, the veteran 
submitted a statement indicating he had no other records to 
submit other than records which were located at VA medical 
centers.  The RO has associated with the record all VA 
records identified by the veteran.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claims at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


III.  Analysis

The veteran served in the Southwest Asia theater of 
operations from December 1990 to April 1991, during the 
Persian Gulf War.  He claims he has a short term memory loss 
disability and musculoskeletal headaches, and that such are 
due to undiagnosed illnesses from his Persian Gulf War 
service.  He alleges that all of his symptoms developed after 
his discharge from service.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claims involved in the 
instant appeal.

A.  Service connection for an undiagnosed illness manifested 
by short term memory loss

The veteran contends that he has a disability manifested by 
memory loss which is due to his service in the Persian Gulf.  
A review of the service medical records is negative for any 
complaints, findings or diagnosis of memory loss.  
Postservice medical records show that the veteran first 
complained of memory loss in 1997.  He complained of a 
general forgetfulness.  VA neurology and psychiatric 
examinations from 1999 to 2002 shows that the examiners found 
the veteran's memory to be normal.  These examiner's, in 
determining that the veteran's memory was normal, cited mini 
mental scores of 29 and 30 out of 30 as support for their 
finding of the veteran's memory being normal.  

The Board observes that there are no satisfactory objective 
indications of a chronic memory loss disorder due to an 
undiagnosed illness during or since service, let alone such a 
condition of at least 6 months chronicity and to a 
compensable degree (see analogous rating criteria of 
38 C.F.R. § 4. 130, Diagnostic Code 9310 for dementia).

The veteran's assertion that he has a memory loss disability 
due to service in the Persian Gulf cannot be considered 
competent medical evidence.  As a lay person, the veteran is 
not competent to offer opinions regarding medical diagnosis 
and causation.  In the absence of competent medical evidence 
of a memory loss disability which is due to service, 
including his service in the Persian Gulf, the claim of 
service connection is not sustainable on a direct basis or 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  The Board therefore concludes that the preponderance 
of the evidence is against the claim; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


B.  Service connection for musculoskeletal headaches, claimed 
as an undiagnosed illness manifested by headaches

The veteran claims that he has headaches due to service in 
the Persian Gulf.  A review of the veteran's service medical 
records shows that on two occasions he was noted to have 
headaches.  Such headaches were noted in connection with 
diagnoses of an upper respiratory infection, pneumonia and 
bronchitis.  A chronic headache disorder was not diagnosed in 
service.  His service discharge examination report was 
negative for any complaints or findings regarding headaches.  
In fact, it was noted that he had a normal vascular system.  
Postservice medical records, beginning in 1999 reveal that 
the veteran gave a history of headaches beginning 5 years 
ago.  From 1999 to 2002, the veteran was diagnosed as having 
episodic musculoskeletal headaches, and mixed 
skeletal/vascular headaches.  

A musculoskeletal/vascular headache disorder is a diagnosed 
condition rather than an undiagnosed illness.  To date, the 
Secretary has not determined that a musculoskeletal/vascular 
headache disorder warrants a presumption of service 
connection.  Thus, the Persian Gulf War provisions on service 
connection do not apply.

Moreover, the evidence fails to demonstrate that his headache 
disorder was incurred during his period of service from 1988 
to 1992.  As previously noted, the veteran's service medical 
records are negative for a chronic headache disorder.  In 
fact, when examined by VA in May 1999, the veteran denied 
having any headaches in service.  He stated that his 
headaches started in approximately 1994.  The first 
indication of the veteran having a headache disorder was in 
May 1999.  At that time, he was diagnosed as have a 
musculoskeletal headache disorder.  In March 2002, a mixed 
skeletal/vascular headache disorder was diagnosed.  The Board 
observes that there is no evidence linking his postservice 
headache disorder s to service, including any incident of 
service.  When examined by VA in March 2002, the veteran 
complained of having headaches which occurred approximately 
five times in the last 6 months.  Based on the veteran's 
history, review of the claims file and his examination 
findings, the examiner stated that there were no signs of an 
undiagnosed neurological illness.  The examiner further 
stated that there was no history that the veteran's [current 
mixed skeletal/vascular] headache disorder was etiologically 
related to service.

The Board notes that the veteran asserts that his headaches 
are related to service, including his Persian Gulf service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The credible medical evidence demonstrates that a 
musculoskeletal/vascular headache disorder was not present 
until several years after the veteran's period of active duty 
and such condition was not caused by any incident of service.  
The claimed condition was not incurred in or aggravated by 
service.

As the preponderance of the evidence is against the service 
connection claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for an undiagnosed illness manifested by 
short term memory loss is denied.

Service connection for musculoskeletal headaches, claimed as 
an undiagnosed illness manifested by headaches is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

